DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
Allowable Subject Matter
Claims 1-12 and 14-49 are allowed.
The following is an examiner’s statement of reasons for allowance: While the cited prior art teaches an intelligent label, comprising: a processor 30 capable of using conditional information (Adewole: ¶16); an electro-optic multi-stable indicator 61 capable of being transitioned from a first visual state to a second visual state (Adewole: ¶19), the second visual state being electronically irreversible (Agrawal: ¶164); a power source 70 (Adewole: ¶21); and wherein, responsive to the conditional information, the processor applies a power signal to the multi-stable indicator to transition the multi-stable indicator to the second visual state (Adewole: ¶19), the prior art of record does not teach or suggest transition to one of a second or third visual state and wherein at least one of the second or third visual states of the multi-stable indicator is electrically irreversible. While the second and third visual state are in the alternative, the ability to perform both alternatives is not taught or suggested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887